DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “lock port ion” which should be “ lock portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kine (USP 4318307) in view of Baiocchi et al. (WO 2011120124A).
Regarding claim 1, Kine discloses an operating lever unit comprising an operating lever unit (fig.4, 4) for operating a brake unit mounted to an wheeled vehicle, characterized by comprising: - a lever (fig.4, 4) for operation by a user; - a main body (fig.4, 1) holding the lever in a displaceable manner, - a holder (fig.4, 8) holding the main body; and - a connecting portion (fig.4, bolt 21, nut 22 and/or the splined interface between 20 and 1) detachably engaging the main body and the holder at an arbitrary angle around an axis (axis through bolt 21) perpendicular to a plane in which the lever displaces (the plane is evident from fig.4, and is defined along distance D).
Kine fails to explicitly disclose the use of a control unit for transmitting a signal to the brake unit based on a displacement amount of the lever from a neutral position thereof.
Baiocchi et al. teaches the concept of providing a wireless brake system for a bicycle (fig.6) which makes use of a control unit (unit within 112.1 or 112.2 for transmitting signals to the wheel brake) for transmitting a signal to the brake unit based on a displacement amount of the lever from a neutral position thereof (paragraph 12 also describes how this occurs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substituted the known cable brake arrangement in Kine with the known wireless or brake by wire arrangement as taught and/or suggested by Baiocchi et al. in order to provide the same predictable result of facilitating the braking of the bicycle and in addition have the added benefit of eliminating the need for a cabled connection between the lever and the wheel brakes.
Regarding claim 12, Kine in view of Baiocchi et al. disclose a brake system comprising: the remote operating lever unit according to claim 1; and at least one brake unit (seen in fig.6 of Baiocchi, the wheel has the brake unit) which receives the signal from the remote operating lever unit indicating the displacement amount of the lever from the neutral position thereof, and applies a braking force corresponding to the signal to at least one wheel of a wheeled vehicle (this is also described in paragraph 12 of Baiocchi).  
Regarding claim 14, Kine discloses a method of repositioning the lever of the remote operating lever unit  according claim 1, including steps of removing the main body from the holder, and re-connecting the main body to the holder via the connecting portion at which a desired neutral position of the lever is acquired (these steps are self evident based on how the embodiment of fig.4 works, one would release the bolt/nut thus removing the main body from the holder and thus allowing repositioning thereof so as to achieve the desired neutral position of the lever 4).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kine (USP 4318307) in view of Baiocchi et al. (WO 2011120124A), as applied to claim 1 above, and further in view of Savard (FR 3025175A1).
Regarding claim 10, Kine fails to disclose the use of a biasing means for returning the lever to the neutral position when the lever is released.  
Savard teaches the use of a biasing means (fig.5, spring 13) utilized for returning the lever (2) to a neutral position when the lever is released.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lever disclosed in Kine to further include the use of a biasing means to assist in repositioning the lever to a neutral position upon release. This is naturally beneficial in the situation where the lever is wireless since the tension of the Bowden cable will no longer be there to assist in returning the brake lever to neutral. None the less the concept of utilizing biasing springs to return levers to neutral positions in the field of bicycle levers is old and well known.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kine (USP 4318307) in view of Baiocchi et al. (WO 2011120124A), as applied to claim 12 above, and further in view of Taioli (EP 2489562 A1).
Regarding claim 13, Kine in view of Baiocchi et al. fail to disclose a parent control, wherein the parent control is configured to operate the brake unit in parallel with the remote operating lever unit. Baiocchi does contemplate the use of a remote control for power related purposes.
Taioli teaches the concept of providing a bicycle assembly with a parent control to be used in parallel with a brake unit of a bicycle as a safety feature (fig.2 shows the parent control 5 interacting with the brake, this is also described in the abstract and disclosure)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kine in view of Baiocchi et al. to make use of a parent control, as taught by Taioli in order to provide the added benefit of safety to the bicycle by having an additional means to brake the bicycle. This is highly beneficial in children’s bicycles where a parent may want to stop the bicycle to avoid hazards or injury to the child.
Allowable Subject Matter
Claims 2-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art contains other examples of wireless brakes for bicycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656